Citation Nr: 1533601	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis on and before May 7, 2010, to a disability rating in excess of 20 percent from May 8, 2010, to May 11, 2012, and to a disability rating in excess of 30 percent from May 12, 2012.


REPRESENTATION

Veteran represented by:	The American Legion
		

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a VA RO as part of the Benefits Delivery at Discharge (BDD) program.  

This matter has previously been before the Board, most recently in July 2014, when it remanded the Veteran's claim in order to further develop the medical evidence of record.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  On and before May 7, 2010, the Veteran's right foot plantar fasciitis is manifested by no more than moderate symptoms.

2.  From May 8, 2010, to May 11, 2012, the Veteran's right foot plantar fasciitis is manifested by no more than moderately severe symptoms.

3.  From May 12, 2012, the Veteran's right foot plantar fasciitis has been severe.


CONCLUSIONS OF LAW

1.  On and before May 7, 2010, the criteria for a disability rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 (2014).

2.  From May 8, 2010, to May 11, 2012, the criteria for a disability rating in excess of 20 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 (2014).

3.  From May 12, 2012, the criteria for a disability rating in excess of 30 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in January 2007.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and treatment records from an Army Community Hospital, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in January 2007, May 2010, May 2012, and September 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran filed his claim for service connection for right foot plantar fasciitis in January 2007 as part of the BDD program.  The Veteran was ultimately granted service connection effective July 1, 2007, the day following his release from military service.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2014).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5284, which is applicable to "other" foot injuries, as a specific Diagnostic Code is not provided for plantar fasciitis.  Under this Diagnostic Code, a 10 percent evaluation applies to moderate foot injuries, a 20 percent evaluation applies to moderately severe foot injuries, and a 30 percent evaluation applies to severe foot injuries.  Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Specifically, Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) do not apply because the Veteran has not been diagnosed with such disabilities.  Rather, he is service connected for plantar fasciitis of his right foot.

Turning to the facts in this case, the Veteran received a VA examination in January 2007.  The Veteran stated that he experienced intermittent sharp pain in his right heel as often as once a day, with each painful episode lasting two to three hours.  Physical activity caused the Veteran's pain, and it was relieved by rest and medication.  The Veteran had no symptoms at rest, and he experienced pain and stiffness when standing or walking.  The Veteran took cortisone shots and used heel braces in treatment of his condition.  The Veteran could walk only one-half mile.  Physical examination of the right foot revealed signs of tenderness.  X-ray examination of the Veteran's right foot was normal.  In May 2008, the Veteran stated that he was constantly in pain and had to brace his foot nightly.  In December 2008, the Veteran stated that he had "very frequent" foot problems, and that he could not stand, walk, or run any length without experiencing severe pain in his right foot.  

The Veteran received an additional examination in May 2010, at which time the Veteran indicated that rest, massage and stretching, orthotics, and epsom salt soaks were partially effective in relieving his symptoms.  The Veteran denied experiencing swelling, heat, redness, or a lack of endurance in his right foot.  The Veteran complained of pain, stiffness, and fatigability in his right heel while standing and walking.  The Veteran did not experience flare-ups of foot joint disease.  The Veteran was able to stand up to one hour, and he was able to walk up to three miles.  Upon examination, the examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Tenderness in the heel was noted.  The Veteran's gait was normal.  Radiological testing was normal.  

In July 2010, the Veteran stated that he could not stand or walk without severe pain in his right foot.  The Veteran indicated that he needed to wear a brace at night and stretched his feet every morning.  

The Veteran received an additional VA examination in May 2012, at which time the examiner diagnosed him with plantar fasciitis.  The Veteran required orthotics at night, and he stretched his right foot daily.  The Veteran indicated that the pain in his right foot was worsening.  The Veteran constantly wore a brace on his foot.  The examiner noted that the Veteran was unable to stand or walk for extended periods of time or for more than one-quarter mile due to pain.  The Veteran stretched his right foot at least twice daily at work.  In June 2013, a clinician noted that the Veteran had no difficulty ambulating.  It was noted that the Veteran had a normal, non-antalgic walk.

The Veteran received an additional VA examination in September 2014, at which time the examiner diagnosed him with right foot plantar fasciitis.  The Veteran indicated that he continued to have pain in his right foot, required orthotics at night, and engaged in daily stretching.  The Veteran indicated that he experienced pain especially with prolonged standing and walking.  During flare-ups, the Veteran experienced additional pain, particularly in the soles of the feet.  The examiner indicated that the Veteran's right foot plantar fasciitis was moderately severe and chronically compromised his weight-bearing.  The Veteran's disability required arch supports, custom orthotic inserts, or shoe modifications.  The Veteran had pain in his right foot upon physical examination, and this pain contributed to functional loss in the form of excess fatigability, pain on weight-bearing and non-weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner found that there was not pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability or when the foot was used repeatedly over a period of time.

Turning now to an application of the pertinent regulations to the facts in this case, the Board notes that the Veteran is currently in receipt of a 30 percent evaluation for right foot plantar fasciitis from May 12, 2012.  A greater 40 percent evaluation would require actual loss of the foot, which the Veteran has not been shown to have, nor do his symptoms of pain closely approximate such impairment.  The Board's discussion of the appropriate rating for the period from May 12, 2012 thus concludes here.

Without disturbing the Veteran's existing 30 percent rating for this period of time, the Board finds that a 30 percent rating is unwarranted at any other time during the appeal.  At no time have clinicians characterized the Veteran's right foot plantar fasciitis as "severe," as would be required for a 30 percent evaluation.  The record does not show that the Veteran has sought medical treatment for his right foot plantar fasciitis, and the Board believes that this lack of treatment is simply inconsistent with a finding that the Veteran has a severe foot disability.  Instead of a severe foot disability, the Veteran's symptoms involve some pain that requires stretching and orthotics.  The Board does not wish to diminish the difficulty the Veteran experiences from his feet, but his symptoms are not most consistent with a finding that he has a severe foot disability.  With a 30 percent rating excluded at any time other than from May 12, 2012, the Veteran is thus in receipt of the maximum 20 percent schedular rating from May 8, 2010, to May 11, 2012, and the Board's discussion of the appropriate rating for this period of time thus concludes here.

The remaining issue for consideration is whether the Veteran is entitled to a disability rating in excess of 10 percent on and before May 7, 2010.  At no time during this period did clinicians characterize the Veteran's right foot plantar fasciitis as "moderately severe."  As noted, a 20 percent evaluation is assigned when a foot injury is moderately severe.  Instead, the evidence of record shows that prior to May 8, 2010, the Veteran experienced no foot symptoms at rest, although he did report experiencing pain and stiffness when standing or walking.  The Board finds that such symptoms, at most, are of a moderate degree.  The Veteran is thus in receipt of a maximum 10 percent schedular rating on and before May 7, 2010, and the Board's discussion of the appropriate rating for this period of time thus concludes here.

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his right foot plantar fasciitis causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right foot plantar fasciitis that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's condition is fully addressed by the schedular rating criteria under which such disability is rated.  The Veteran's complaints regarding his right foot plantar fasciitis focus most on painful movement.  The Board finds that such manifestations of the Veteran's disability are fully contemplated by the rating schedule.  In fact, the compensable schedular ratings that the Veteran is assigned are specifically assigned because he experiences pain.  The Board finds that there are no additional symptoms of the Veteran's right foot plantar fasciitis disability that are not addressed by the rating schedule.  Moreover, in determining whether the Veteran's plantar fasciitis is moderate, moderately severe, or severe, the Board has necessarily considered all of the Veteran's right foot symptomatology within the assignment of the schedular rating.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The evidence does not reflect, and the Veteran does not allege, that he was unemployable during the course of his appeal as the result of his plantar fasciitis.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A disability rating in excess of 10 percent for right foot plantar fasciitis on and before May 7, 2010, a disability rating in excess of 20 percent from May 8, 2010, to May 11, 2012, and a disability rating in excess of 30 percent from May 12, 2012 is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


